Exhibit 10.24 PURCHASE AGREEMENT No. 1o. 20 PURCHASE AGREEMENT No. 1977 SUPPLEMENT No. 20 (this “Agreement”) dated August 17, 2007 between The Boeing Company (“Boeing”) and American Airlines, Inc. (“Customer”). R E C I T A L S: A. Boeing and Customer have heretofore entered into that certain Purchase Agreement No. 1977, dated October 31, 1997, as amended and supplemented, (capitalized terms used herein without definition shall have the meanings specified therefor in such Purchase Agreement). B. Pursuant to Letter Agreement No. 6-1162-AKP-075 (the “Rights Letter”), Boeing and Customer have agreed to, among other things, treatment of aircraft Purchase Rights. C. Pursuant to Letter Agreement No. 6-1162-LAJ-936, Boeing and Customer have agreed to, among other things, treatment of acceleration of Deferred Aircraft. D. Pursuant to Purchase Agreement No. 1977 Supplement Agreement No. 19 (“SA 19”), Boeing and Customer have agreed to, among other things, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. E. Customer and Boeing desire to amend and supplement the Purchase Agreement as provided below. In consideration of the foregoing premises and other good and sufficient consideration, Boeing and Customer hereby agree as follows: 1. Amendment to Reflect Customer’s [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 1.1. The Purchase Agreement is amended and supplemented to reflect the [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 1.2. Pursuant to Section 6 of SA 19, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 2. Table of Contents. The Table of Contents dated October 1997 is replaced in its entirety with the revised Table of Contents dated August 2007 (Attachment A hereto) to reflect amendments made to the Purchase Agreement by this Agreement. 3. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 3.1. Table 1 to the Purchase Agreement is hereby replaced in its entirety with the revised Table 1(R1) attached hereto and hereby made a part of the Purchase Agreement. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].In addition, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 3.2. In recognition of the fact the configuration of Customer’s Model 737-823 Aircraft is in the process of being updated, the previously selected Optional Features that were selected during initial configuration for the Deferred Aircraft will be incorporated in Table 1(R1) as a placeholder until Customer selects Optional Features or other desired amendments to the Detail Specification (”Configuration Changes”). The effects of all Configuration Changes, which are mutually agreed upon between Boeing and Customer for incorporation into the Detail Specification, will be incorporated into Exhibit A by written amendment no later than [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 4. MADP and QADP Rights.Pursuant to SA 19, Attachment B and Attachment C to the Rights Letter are hereby replaced in its entirety with the revised Attachment B (R1) and Attachment C (R1) attached hereto and hereby made part of the Purchase Agreement. The revised number of certain Customer MADP rights and QADP rights pursuant to this Agreement are reflected in the attached Attachment B (R1) and Attachment C (R1) hereto. 5. Supplement Exhibit BFE1.Supplement Exhibit BFE1 (R1) is hereby replaced in its entirety with the updated on-dock dates for all contracted firm Aircraft thru December 2013, (Attachment D hereto). 6. Airframe Escalation Document. 6.1. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 6.2. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 7. Advance Payment Application and Advance Payments for Aircraft.Schedule 1 to SA 19 (the Advance Payment Schedule) is hereby replaced in its entirety with the revised Schedule 1(R1) attached hereto and hereby made part of the Purchase Agreement. The revised Schedule 1(R1) reflecting the Advance Payments (“the Paid Advance Payments”) applied to the [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] pursuant to this Agreement are reflected in the attached Schedule 1(R1). 8. Effect on Purchase Agreement.Except as expressly set forth herein, all terms and provisions contained in the Purchase Agreement shall remain in full force and effect. This Agreement contains the entire agreement between the parties with respect to the subject matter hereof and supersedes all previous proposals, and agreements, understandings, commitments or representations whatsoever, oral or written, with respect to the subject matter hereof and may be changed only in writing signed by authorized representatives of the parties. IN WITNESS WHEREOF, Boeing and Customer have each caused this Agreement to be duly executed as of the day and year first above written. AMERICAN AIRLINES, INC. By/s/ Beverly Goulet ItsVP Corporate Development and Treasurer THE BOEING COMPANY By/s/ Thomas R. Winter Its Attorney-In-Fact Attachments: Attachment A, Table of Contents (R1) to Purchase Agreement No. 1977 Table 1(R1) to Purchase Agreement No. 1977, 737-800 Aircraft Delivery, Description, Price and Advance Payments Schedule 1(R1) to Table 1(R1) to Purchase Agreement No. 1977, 737-823 Advance Payment Schedule Attachment B (R1) to Letter Agreement 6-1162-AKP-075, Aircraft Purchase Rights and Substitution Rights Attachment C (R1) to Letter Agreement 6-1162-AKP-075, Aircraft Purchase Rights and Substitution Rights Supplement Exhibit BFE1 (R1) to Purchase Agreement No. 1977, 737-823 BFE Variables Supplemental Exhibit AE1 to Purchase Agreement No. 1977, 737-823 Escalation Adjustment Airframe and Optional Features TABLE OF CONTENTS SA ARTICLESNUMBER 1.Quantity, Model and Description 2.Delivery Schedule 3.Price 4.Payment 5.Miscellaneous TABLE 1 (R1)Aircraft Delivery, Description, Price andSA20 Advance Payments -Schedule 1 (R1)SA20 EXHIBITS A.Aircraft Configuration B.Aircraft Delivery Requirements and Responsibilities C.Defined Terms SUPPLEMENTAL EXHIBITS AE1Escalation Adjustment Airframe and Optional FeaturesSA20 BFE1(R1)BFE VariablesSA20 CS1Customer Support Variables SLP1Service Life Policy Components EE1Engine Escalation, Engine Warranty and Patent Indemnity LETTER AGREEMENTS 6-1162-AKP-070Miscellaneous Commitments for Model 737, 757, 767 and 777 Aircraft 6-1162-AKP-071Purchase Obligations [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 6-1162-AKP-074R2Business Considerations 6-1162-AKP-075Aircraft Purchase Rights and Substitution Rights - Attachment A - Attachment B(R1)SA20 - Attachment C(R1)SA20 6-1162-AKP-076Aircraft Performance Guarantees 6-1162-AKP-077Spares Matters 6-1162-AKP-078Model 737 Miscellaneous Commitments [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 6-1162-AKP-080Installation of Cabin Systems Equipment 6-1162-AKP-081Model 737 Maintenance Cost Commitment 6-1162-AKP-082Confidentiality [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 6-1162-AKP-117Delivery Schedule [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Table 1(R1) to Purchase Agreement No. 1977 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. PA No. 1977Schedule 1(R1) to Table 1(R1) to SA20Purchase Agreement [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Attachment B (R1) to Letter Agreement 6-1162-AKP-075 (Model 737) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Attachment C (R1) to Letter Agreement 6-1162-AKP-075 (Model 737) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. BUYER FURNISHED EQUIPMENT VARIABLES between THE BOEING COMPANY and AMERICAN AIRLINES, INC. Supplemental Exhibit BFE1 to Purchase Agreement Number 1977 – SA 20 BUYER FURNISHED EQUIPMENT VARIABLES relating to BOEING MODEL 737 AIRCRAFT This Supplemental Exhibit BFE1 contains vendor selection dates, on-dock dates and other variables applicable to the Aircraft. 1.Supplier Selection. Customer will: 1.1Select and notify Boeing of the suppliers and part numbers of the following BFE items by the following dates: Galley System**-[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Galley Inserts**-[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Seats (passenger)**-[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Cabin Systems Equipment**-[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Miscellaneous Emergency Equipment[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Cargo Handling Systems[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. For a new certification, supplier requires notification [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] prior to Cargo Handling System on-dock date. **-If configuration for this program includes any or all below, customer will need to provide Supplier Selections [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] earlier than stated above. - Developmental seats - In seat video - G4C/G4D galleys 2.On-dock Dates On or before[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]., Boeing will provide to Customer a BFE Requirements On-Dock/Inventory Document (BFE Document) or an electronically transmitted BFE Report which may be periodically revised, setting forth the items, quantities, on-dock dates and shipping instructions relating to the in-sequence installation of BFE.For planning purposes, a preliminary BFE on-dock schedule is set forth below: ItemPreliminary On-Dock Dates AircraftAircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Seats Galleys/Furnishings Antennas & Mounting Equipment Avionics Cabin Systems Equipment Miscellaneous Emergency Equipment Textiles/Raw Material Cargo Systems Provision Kits Winglets ItemPreliminary On-Dock Dates AircraftAircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Seats Galleys/Furnishings Antennas & Mounting Equipment Avionics Cabin Systems Equipment Miscellaneous Emergency Equipment Textiles/Raw Material Cargo Systems Provision Kits Winglets ItemPreliminary On-Dock Dates AircraftAircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Seats Galleys/Furnishings Antennas & Mounting Equipment Avionics Cabin Systems Equipment Miscellaneous Emergency Equipment Textiles/Raw Material Cargo Systems Provision Kits Winglets ItemPreliminary On-Dock Dates AircraftAircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Seats Galleys/Furnishings Antennas & Mounting Equipment Avionics Cabin Systems Equipment Miscellaneous Emergency Equipment Textiles/Raw Material Cargo Systems Provision Kits Winglets ItemPreliminary On-Dock Dates AircraftAircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Seats Galleys/Furnishings Antennas & Mounting Equipment Avionics Cabin Systems Equipment Miscellaneous Emergency Equipment Textiles/Raw Material Cargo Systems Provision Kits Winglets ItemPreliminary On-Dock Dates AircraftAircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Seats Galleys/Furnishings Antennas & Mounting Equipment Avionics Cabin Systems Equipment Miscellaneous Emergency Equipment Textiles/Raw Material Cargo Systems Provision Kits Winglets ItemPreliminary On-Dock Dates AircraftAircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Seats Galleys/Furnishings Antennas & Mounting Equipment Avionics Cabin Systems Equipment Miscellaneous Emergency Equipment Textiles/Raw Material Cargo Systems Provision Kits Winglets ItemPreliminary On-Dock Dates AircraftAircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Seats Galleys/Furnishings Antennas & Mounting Equipment Avionics Cabin Systems Equipment Miscellaneous Emergency Equipment Textiles/Raw Material Cargo Systems Provision Kits Winglets ItemPreliminary On-Dock Dates AircraftAircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Seats Galleys/Furnishings Antennas & Mounting Equipment Avionics Cabin Systems Equipment Miscellaneous Emergency Equipment Textiles/Raw Material Cargo Systems Provision Kits Winglets 3. Additional Delivery Requirements Customer will insure that Customer’s BFE suppliers provide sufficient information to enable Boeing, when acting as Importer of Record for Customer’s BFE, to comply with all applicable provisions of the U.S. Customs Service. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. AIRFRAME AND OPTIONAL FEATURES between THE BOEING COMPANY and AMERICAN AIRLINES, INC. Supplemental Exhibit AE1 to Purchase Agreement Number 1977 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
